ORDER
PER CURIAM.
Appellant, Tyrone M. Tipton (“Movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to three separate causes at the same time. In the first cause, Movant was convicted of burglary in the second degree, section 569.170 RSMo 2000,1 and stealing, section 570.030. In the second cause, Movant was convicted of burglary in the second degree, section 569.170 and stealing: third offense, sections 570.030 and 570.040. In the third cause, Movant was convicted of stealing: third offense, sections 570.030 and 570.040. In all counts, Movant was sentenced as a prior and persistent offender. Movant was sentenced on the first cause to twenty years imprisonment for second degree burglary and to a concurrent term of ten years for stealing over $750. On the second cause, Movant was sentenced to twenty years imprisonment for second degree burglary and to a concurrent term of ten years for stealing: third offense. This sentence is to run concurrently with the sentence on the first cause. On the third cause, Mov-ant was sentenced to ten years imprisonment for stealing: third offense, to run consecutively to the sentences in the first two causes. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.